DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not teach any and all filamentous fungus.  The specification appears to be specific for fungus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 does not appear to further limit claim 1.
Claim 6 is indefinite as there is no antecedent basis for “the foaming process.”
Claim 16 is indefinite as it appears that (i) should be (a).
Claim 16 is indefinite as to “strain MK7 (ATCC Accession Deposit No. PTA-10698)” because the fungus species is not identified.  
Claim 16 is indefinite as “strain MK7 (ATCC Accession Deposit No. PTA-10698)” is listed in (b) and (e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al (US 8672245).
Regarding claims 1-20, Finnigan discloses a dairy analog food product (abstract.. An aqueous formulation comprising edible fungal particles especially consisting substantially of fungal mycelia is described. The ingredient may be combined with other ingredients to produce a wide range of foodstuffs or food ingredients including desserts (e.g. ice cream), (col  7 In 51-57) .. In some embodiments, said foodstuff may include no milk (dairy product) or skim-milk (dairy product) and, more preferably, includes no ingredient derived from milk., yogurt without milk is a yogurt analog) comprising particles of a filamentous fungus see col 1, In 60-65 .. According to a first aspect of the invention, there is provided a method of preparing an aqueous formulation of edible fungi, the method comprising providing a mixture which includes edible fungi in an aqueous liquid and subjecting the mixture to a size reduction process in order to produce an aqueous formulation comprising edible fungal particles., col 2 In 3-5 .. said edible fungi preferably comprise filamentous fungi..) belonging to an order selected from the group consisting of Mucorales, Ustilaginales, Russulales, Polyporales, Agaricales, Pezizales and Hypocreales (col 2 In 25-30 .. Preferably, the edible fungi comprise, and preferably consist essentially of cells of Fusarium species, especially of Fusarium venenatum A3/5.. ). 
Finnigan further discloses the filamentous fungus belongs to a family selected from the group consisting of JVIucoraceae, Ustilaginaceae, Hericiaceae, Polyporaceae, Grifolaceae, Lyophyllaceae, Strophariaceae, Lycoperdaceae, Agaricaceae, Pleurotaceae, Physalacriaceae, Ophiocordycipitaceae, Tuberaceae, Alorchellaceae, Sparassidaceae, Nectriaceae, Bionectriaceae, and Cordycipitaceae (col 2 In 25-30 .. Preferably, the edible fungi comprise, and preferably consist essentially of cells of Fusarium species, especially of Fusarium venenatum A3/5.. see instant claim 25, Fusarium is a suitable species, and it belongs to the family Nectriaceae).  Finnigan further discloses the dairy analog food product, wherein the filamentous fungus is a Fusarium species (col 2 In 25-30 .. Preferably, the edible fungi comprise, and preferably consist essentially of cells of Fusarium species, especially of Fusarium venenatum A3/5..).
Finnigan further discloses the dairy analog food product wherein the product is free of milk solids (col 4 In 25-40 .. The method of the first aspect may include contacting edible fungi with said aqueous liquid.. Said aqueous liquid may include at least 80% w/w, preferably at least 90% w/w water. In some embodiments, the aqueous liquid consists essentially of water., col 7 In 10-17 .. In some embodiments, said food stuff may include no milk (dairy product) or skim-milk (dairy product) and, more preferably, includes no ingredient derived from milk. In this event, said foodstuff may advantageously address the problem of lactose intolerance..).
The claims differ as to the specific recitation of a foam.
Finnegan discloses an ice cream type dessert comprising fungi and a liquid where the product is whipped (i.e. a foam), column 7, lines 51-57).
It would have been obvious a person of ordinary skill in the art to create a foam using the fungi product as taught by Finnegan because the use of fungi to produce foamed dairy products is conventional and expected.  Applicant using known components and process steps to obtain no more than expected results.  
The claimed stability, density, and overrun would be no more than that which would be obvious to a foamed product.  Furthermore, the selection of stability, overrun, and density would be no more than a matter of choice and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
December 13, 2022